 



Exhibit 10.1
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2
LICENSE AGREEMENT
     THIS LICENSE AGREEMENT (this “Agreement”) dated as of March 14, 2007 (the
“Effective Date”) is entered into by and between CELL-MATRIX, INC., a Nevada
corporation (“Cell-Matrix”), having a place of business at 2110 Rutherford Road,
Carlsbad, California 92008, and TRACON PHARMACEUTICALS, INC., a Delaware
corporation (“Tracon”), having a place of business at 4510 Executive Drive,
Suite 330, San Diego, California 92121.
RECITALS
     WHEREAS, Cell-Matrix owns or has rights in the Cell-Matrix Patent Rights
and the Technology (as each is defined below).
     WHEREAS, Cell-Matrix, formerly known as Bio-Management, Inc., obtained
certain exclusive license patent rights pursuant to that certain License
Agreement by and between Cell-Matrix and the University of Southern California
(“USC”) effective as of September 14, 1999 (as amended from time to time, the
“USC Agreement”).
     WHEREAS, Cell-Matrix obtained ownership to certain rights in and to
modified antibodies pursuant to that certain Amended and Restated Collaboration
Agreement by and between Cell-Matrix and Applied Molecular Evolution (“AME”)
dated as of October 15, 2004 (as amended from time to time, the “AME
Agreement”).
     WHEREAS, Cell-Matrix has obtained certain rights to negotiate and receive a
commercial license grant (with the right to grant sublicenses) to certain
production systems pursuant to that certain Research Evaluation Agreement
between Micromet AG (an Affiliate of Cell-Matrix, Inc.) and [***] made on [***]
(as amended from time to time, the “[***] Agreement”).
     WHEREAS, Tracon desires to obtain an exclusive license to the foregoing
rights on the terms and conditions set forth below.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereby agree as follows:
     1. DEFINITIONS
     For purposes of this Agreement, the terms defined in this Section 1 shall
have the respective meanings set forth below:
          1.1 “Affiliate” shall mean, with respect to any Person, any other
Person which directly or indirectly controls, is controlled by, or is under
common control with, such Person. A Person shall be regarded as in control of
another Person if it owns, or directly or indirectly controls, at least fifty
percent (50%) of the voting stock or other ownership interest of the other
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



Person, or if it directly or indirectly possesses the power to direct or cause
the direction of the management and policies of the other Person by any means
whatsoever.
          1.2 “AME” shall have the meaning set forth in the Recitals to this
Agreement.
          1.3 “AME Agreement” shall have the meaning set forth in the Recitals
to this Agreement.
          1.4 “BLA” shall mean a Biologics License Application, Product License
Application, New Drug Application, or Abbreviated New Drug Application submitted
to the FDA, a Marketing Approval Application filed with the EMEA, and any
corresponding applications in countries or territories other than the foregoing
submitted to the relevant Competent Authority, in each case for marketing
approval of a Product.
          1.5 “Cell-Matrix In-Licenses” shall mean the AME Agreement, [***]
Agreement, the [***] License Agreement, and USC Agreement.
          1.6 “Cell-Matrix Patent Rights” shall mean (a) the patents and patent
applications listed on Exhibit A hereto, (b) all patents and patent applications
in any country of the world that claim or cover the Technology or its use, in
each case in which Cell-Matrix has an ownership or (sub)licensable interest as
of the Effective Date, but excluding the USC Patent Rights and the [***] Patent
Rights, (c) all patents and patent applications in any country of the world to
the extent specifically disclosing or claiming D93 [***], in each case in which
Cell-Matrix has an ownership or (sub)licensable interest during the term of this
Agreement, but excluding the USC Patent Rights and the [***] Patent Rights,
(d) all divisions, continuations, and continuations-in-part, that claim priority
to, or common priority with, the patent applications listed in clauses (a) —
(c) above or the patent applications that resulted in the patents described in
clauses (a) — (c) above (but, in the case of continuations-in-part, only to the
extent that such continuations-in-part disclose or claim D93 or, provided that
Tracon has exercised its option pursuant to Section 3.2, [***]), and (e) all
patents that have issued or in the future issue from any of the foregoing patent
applications, including utility, model and design patents and certificates of
invention, together with any reissues, renewals, extensions or additions
thereto.
          1.7 “Clinical Plan” shall have the meaning set forth in Section 3.9.
          1.8 “Competent Authority(ies)” shall mean, collectively, (a) the
governmental entities in each country or supranational organization that is
responsible for the regulation of any Product intended for use in the Field
(including the FDA, the EMEA and the MHLW), or (b) any other applicable
regulatory or administrative agency in any country or supranational organization
that is comparable to, or a counterpart of, the foregoing.
          1.9 “Confidentiality Agreement” shall mean that certain
Confidentiality Agreement made and entered into by Cell-Matrix and Paramount as
of July 13, 2006.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

-2-



--------------------------------------------------------------------------------



 



          1.10 “D93” shall mean the humanized IgG1 antibody directed against
denatured collagen with the variable domain amino sequence listed in Exhibit B,
together with any derivatives, fragment or modifications of such antibody.
          1.11 “D93 Product” shall mean a Product comprising D93.
          1.12 “Development Milestone” shall have the meaning set forth in
Section 8.3.
          1.13 “EMEA” shall mean the European Medicines Agency, or the successor
thereto.
          1.14 “FDA” shall mean the Food and Drug Administration of the United
States, or the successor thereto.
          1.15 “Field” shall mean the prevention, treatment, diagnosis,
detection, monitoring, prognosis or predisposition testing for any disease,
state or condition in humans or other animals.
          1.16 “First Commercial Sale” shall mean, with respect to any Product,
the first sale of such Product after all applicable marketing and pricing
approvals (if any) have been granted by the applicable Competent Authority of
such country.
          1.17 “[***]” shall mean the [***] directed [***] with the [***] listed
in Exhibit C, together with any [***] of such [***].
          1.18 “[***] Product” shall mean a Product comprising [***].
          1.19 “Indication” shall mean any condition or discrete disease pattern
in the Field for which a BLA, supplemental BLA, or similar regulatory filing may
be filed.
          1.20 “JSC” shall have the meaning set forth in Section 3.10.
          1.21 “Knowledge” shall mean the [***] (including, the [***] and [***])
of Cell-Matrix, Micromet, Inc. or any of their respective Affiliates and
employees of Cell-Matrix, Micromet, Inc. or their respective Affiliates with
[***] regarding the [***] and [***] regarding the [***].
          1.22 “Licensed IP Rights” shall mean, collectively, the Licensed
Patent Rights and the Licensed Know-How Rights.
          1.23 “Licensed Know-How Rights” shall mean all trade secret and other
know-how rights in which Cell-Matrix has an ownership interest or has a
transferable interest, in and to all data, information, compositions and other
technology (including, but not limited to, formulae, procedures, protocols,
techniques and results of experimentation and testing) which are necessary or
useful for Tracon to make, use, develop, sell or seek regulatory approval to
market a
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

-3-



--------------------------------------------------------------------------------



 



Product, or to practice any method or process relating to a Product, and that
(a) is at any time claimed or disclosed in any issued patent or pending patent
application within the Cell-Matrix Patent Rights, or (b) exists as of the
Effective Date or during the term of this Agreement to the extent specifically
applicable to D93 [***] or is generated by Cell-Matrix or its Affiliates in the
course of performing activities under this Agreement.
          1.24 “Licensed Patent Rights” shall mean (a) the Cell-Matrix Patent
Rights, (b) the USC Patent Rights, and (c) if Cell-Matrix has obtained a
commercial license grant from [***] under the [***] Agreement pursuant to
Section 3.7, the [***] Patent Rights.
          1.25 “[***]” shall have the meaning set forth in the Recitals to this
Agreement.
          1.26 “[***] Agreement” shall have the meaning set forth in the
Recitals to this Agreement.
          1.27 “[***] Know-How Rights” shall mean all know-how for which
Cell-Matrix obtains a sublicensable right under the [***] License Agreement.
          1.28 “[***] License Agreement” shall have the meaning as defined in
Section 3.7.
          1.29 “[***] Patent Rights” shall mean all patents and patent
applications for which Cell-Matrix obtains a sublicensable right under the [***]
License Agreement.
          1.30 “MHLW” shall mean the Ministry of Health, Labour and Welfare of
Japan, or the successor thereto.
          1.31 “Net Sales” shall mean, with respect to any Product, the gross
sales price of such Product invoiced by Tracon, or any of its Affiliates or
sublicensees to customers who are not a sublicensee (or are a sublicensee but
are the end users of such Product) less, to the extent actually paid or accrued
by Tracon, or any of its Affiliates or sublicensees (as applicable), (a)
credits, allowances, discounts and rebates to, and chargebacks from the account
of, such customers for nonconforming, damaged, out-dated and returned Product;
(b) freight and insurance costs incurred by Tracon, or any of its Affiliates or
sublicensees (as applicable) in transporting such Product to such customers to
the extent separately invoiced; (c) cash, quantity and trade discounts, rebates
and other price reductions for such Product given to such customers under price
reduction programs; (d) sales, use, value-added and other direct taxes incurred
on the sale of such Product to such customers; (e) customs duties, tariffs,
surcharges and other governmental charges incurred in exporting or importing
such Product to such customers; and (g) an allowance for uncollectible or bad
debts taken with respect to such Product, in each case as determined in
accordance with generally accepted accounting principles.
          1.32 “Onset” shall mean the first dosing of the first patient in the
applicable clinical trial.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

-4-



--------------------------------------------------------------------------------



 



          1.33 “Paramount” shall mean Paramount BioSciences LLC, a New York
limited liability company.
          1.34 “Person” shall mean an individual, corporation, partnership,
limited liability company, trust, business trust, association, joint stock
company, joint venture, pool, syndicate, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity not
specifically listed herein.
          1.35 “Phase I Clinical Trial” shall mean a human clinical trial that
is intended to initially evaluate the safety and/or pharmacological effect of a
Product in subjects or that would otherwise satisfy requirements of 21 C.F.R.
312.21(a), or its non-U.S. equivalent.
          1.36 “Phase IIa Clinical Trial” shall mean a human clinical trial that
is intended to evaluate the pharmacokinetics and safety of a Product for a
particular indication or indications in human subjects with the disease or
indication under study and establish the dose of a Product or that would
otherwise satisfy the requirements of US 21 C.F.R. §312.21(b) or its non-U.S.
equivalent.
          1.37 “Phase IIb Clinical Trial” shall mean a human clinical trial that
is intended to initially evaluate the efficacy of a Product for a particular
indication or indications in human subjects with the disease or indication under
study or that would otherwise satisfy the requirements of US 21 C.F.R.
§312.21(b) or its non-U.S. equivalent.
          1.38 “Phase III Clinical Trial” shall mean a human clinical trial in
any country the results of which could be used to establish safety and efficacy
of a Product as a basis for a BLA or label expansion of a pharmaceutical product
or that would otherwise satisfy the requirements of 21 C.F.R. 312.21(c), or its
non-US equivalent.
          1.39 “Pivotal Trial” shall mean a Phase IIb Clinical Trial or Phase
III Clinical Trial in any country the results of which could be used to
establish safety and efficacy of a Product as a basis for a BLA or label
expansion of a pharmaceutical product.
          1.40 “Product(s)” shall mean any product comprising D93[***] [***].
          1.41 “Registration(s)” shall mean any and all permits, licenses,
authorizations, registrations or regulatory approvals (including BLAs) required
and/or granted by any Competent Authority as a prerequisite to the development,
manufacturing, packaging, marketing and selling of any product.
          1.42 “Royalty Term” shall mean, with respect to each Product in each
country, the period commencing on First Commercial Sale in such country and
expiring on a country-by-country basis on the later of (a) the expiration of the
last-to-expire Valid Claim that would be infringed but for the license granted
by this Agreement, by the manufacture, use, offer for sale, sale or import of
such Product in such country, or (b) [***]years following the First Commercial
Sale of such Product in such country.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

-5-



--------------------------------------------------------------------------------



 



          1.43 “Sublicense Agreement” shall mean any agreement under which
Tracon grants a sublicense under the license set forth in Section 3.1.
          1.44 “Sublicensing Revenues” shall mean, with respect to any Product,
the aggregate consideration received by Tracon or any of its Affiliates in
connection with an agreement under which Tracon grants a sublicense under any of
the rights granted to Tracon under this Agreement to a Third Party (including
upfront fees, annual license fees and milestone payments), but excluding amounts
received by Tracon or any of its Affiliates (i) as [***]under this Agreement or
the under the Cell-Matrix In-Licenses, (ii) to [***] or [***]after the execution
of such sublicense, [***], for such Product; (iii) [***] relating to such
Product; or (iv) in consideration for the [***]in a transaction not made in
connection with a Sublicense Agreement. In the case of any [***]as shall be
mutually agreed by the parties.
          1.45 “Successful Completion” shall mean that the applicable Phase I
Clinical Trial has shown a safe and tolerable dose and that the Product had a
side effect profile that does not adversely affect the applicable Product’s
eligibility to enter the next phase clinical trial or, if applicable, to be
subject to a BLA.
          1.46 “Technology” shall mean (a) D93 [***], (b) any derivatives,
fragment or modifications of any such antibody, and (c) nucleotide sequences
that encode any of the foregoing.
          1.47 “Territory” shall mean all countries of the world.
          1.48 “Third Party” shall mean any Person other than Cell-Matrix or
Tracon or any of their Affiliates.
          1.49 “USC” shall have the meaning set forth in the Recitals to this
Agreement.
          1.50 “USC Agreement” shall have the meaning set forth in the Recitals
to this Agreement.
          1.51 “USC Patent Rights” shall mean the “PATENT” and “PATENTS” as
defined in the USC Agreement.
          1.52 “Valid Claim” shall mean (a) a claim of an issued and unexpired
patent included within the Licensed Patent Rights, which has not been held
permanently revoked, unenforceable or invalid by a decision of a court or other
governmental agency of competent jurisdiction, unappealable or unappealed within
the time allowed for appeal, and which has not been admitted to be invalid or
unenforceable through reissue or disclaimer or otherwise, and (b) a claim
included in a pending patent application included in the Licensed Patent Rights
that is being actively prosecuted and that has not been canceled, withdrawn from
consideration, finally determined to be unallowable by the applicable
governmental authority (from which no appeal is or can be taken), or abandoned
or disclaimed, provided that notwithstanding the foregoing clause (b), in the
event that a pending claim in a pending patent application does not issue in an
issued
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

-6-



--------------------------------------------------------------------------------



 



patent within [***]after the earliest date from which such patent application
claims priority, such a pending claim shall not be a Valid Claim, unless and
until such pending claim subsequently issues in an issued patent, in which case
such claim shall be reinstated and be deemed to be a Valid Claim as of the date
of issuance of such patent in accordance with clause (a) above.
     2. REPRESENTATIONS AND WARRANTIES
          2.1 Mutual Representations and Warranties. Each party hereby
represents and warrants to the other party, as of the Effective Date, as
follows:
               2.1.1 Such party is a corporation duly organized, validly
existing and in good standing under the laws of the state in which it is
incorporated.
               2.1.2 Such party (a) has the corporate power and authority and
the legal right to enter into this Agreement and to perform its obligations
hereunder, and (b) has taken all necessary corporate action on its part to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder. This Agreement has been duly executed and delivered
on behalf of such party, and constitutes a legal, valid, binding obligation,
enforceable against such party in accordance with its terms (except as limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other laws
of general application affecting enforcement of creditors’ rights, or as limited
by general principles of equity that restrict the availability of equitable
remedies).
               2.1.3 All necessary consents, approvals and authorizations of all
governmental authorities and other Persons required to be obtained by such party
in connection with this Agreement have been obtained.
               2.1.4 The execution and delivery of this Agreement and the
performance of such party’s obligations hereunder (a) do not conflict with or
violate any requirement of applicable laws or regulations, and (b) do not
conflict with, or constitute a default under, any contractual obligation of it.
          2.2 Cell-Matrix Representations and Warranties. Cell-Matrix, Micromet,
Inc., and Micromet AG each hereby represent and warrant to Tracon that, to its
Knowledge as of the Effective Date:
               2.2.1 Cell-Matrix (a) is the sole owner or exclusive licensee of
the Licensed IP Rights, and except as Cell-Matrix has expressly informed Tracon
in writing prior to the date of this Agreement, has not granted to any Third
Party any license or other interest in the Licensed IP Rights, (b) is not aware
of any Third Party patent, patent application or other intellectual property
rights that would be infringed by making, using or selling Products, except as
Cell-Matrix has informed Tracon in writing prior to the date of this Agreement,
and (c) is not aware of any infringement or misappropriation by a Third Party of
the Licensed IP Rights.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

-7-



--------------------------------------------------------------------------------



 



               2.2.2 Cell-Matrix has provided Tracon with complete and correct
copies of all Cell-Matrix In-Licenses, and there have been no modifications,
amendments or restatements other than as provided to Tracon prior to the
Effective Date. The Cell-Matrix In-Licenses are in full force and effect in
accordance with their terms. After giving effect to this Agreement, there exist
no breaches, defaults or events which would (with the giving of notice, the
passage of time or both) give rise to a breach, default or other right to
terminate or modify any Cell-Matrix In-License. Cell-Matrix has not transferred
or granted, and Cell-Matrix shall not transfer or grant, to any Third Party any
license or other interest in the Cell-Matrix In-Licenses that would conflict
with the rights granted to Tracon under this Agreement. With respect to the AME
Agreement, Cell-Matrix does not have any further obligation to AME with respect
to, and the negotiation and execution of this Agreement shall not result in any
right accruing to AME pursuant to Section 7.5 of the AME Agreement. Other than
[***] Cell-Matrix has not filed any Registrations with any Competent Authority
for the Product.
          2.3 Tracon Covenant. Tracon covenants and agrees that it shall not
knowingly, nor shall it knowingly cause or permit any Affiliate or sublicensee
to, use or practice the Licensed IP Rights outside of the scope of the licenses
granted in this Agreement, and not to knowingly take any action or knowingly
make any omission that would cause Cell-Matrix to default under any of the
Cell-Matrix In-Licenses, or otherwise provide the other party under the
applicable Cell-Matrix In-License the right to terminate such Cell-Matrix
In-License.
          2.4 Limitation on Representations or Warranties. Notwithstanding
anything to the contrary in this Agreement, a party shall not be in breach of
any representation or warranty made pursuant to Section 2 to the extent such
breach arises directly from any fact or circumstance actually known by the other
party on or prior to the Effective Date.
          2.5 Disclaimer of Warranties. EXCEPT FOR THE EXPRESS WARRANTIES SET
FORTH IN SECTION 2 AND SECTION 4.2.1, TRACON AND CELL-MATRIX MAKE NO
REPRESENTATIONS AND GRANT NO WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR
BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND TRACON AND CELL-MATRIX EACH
SPECIFICALLY DISCLAIMS ANY OTHER REPRESENTATIONS AND WARRANTIES, WHETHER WRITTEN
OR ORAL, EXPRESS, STATUTORY OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO
THE VALIDITY OF ANY PATENTS OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY
RIGHTS OF THIRD PARTIES.
     3. LICENSE GRANT
          3.1 Licensed IP Rights. Cell-Matrix hereby grants to Tracon an
exclusive license (with the right to grant sublicenses through multiple tiers)
under the Licensed IP Rights to conduct research and to develop, make, have
made, use, offer for sale, sell, import and otherwise commercialize Products in
the Territory for use in the Field.
                    

      ***   Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

-8-



--------------------------------------------------------------------------------



 



          3.2 [***] to [***]. Cell-Matrix hereby grants to Tracon an [***] to
obtain an [***] (with the [***]) under the [***]. Tracon may [***] at any time
during the term of this Agreement. Upon receipt of such notice by Cell-Matrix,
[***], and the terms of this Agreement shall apply to such [***] in all
respects. Promptly following the [***] and the [***], Cell-Matrix shall [***]
for the [***]then in Cell-Matrix’s possession.
          3.3 Reservation of Rights. Except for the rights expressly provided
herein, nothing contained in this Agreement shall be construed as granting or
conveying (expressly, by implication, or otherwise) to Tracon any license or
other rights under any of patent, know-how or other intellectual property rights
of Cell-Matrix or its Affiliates.
          3.4 Sublicenses. Tracon shall, in each Sublicense Agreement, require
the sublicensee to transfer to Cell-Matrix if this Agreement terminates and to
Tracon if only such sublicense terminates (a) documents and materials described
in, and to the extent associated with, Section 11.5 held, possessed or
transferable by such sublicensee; and (b) all patents and know-how claiming
inventions or discoveries relating to the Products conceived or reduced to
practice in the course of developing or commercializing the Products pursuant to
the Sublicense Agreement owned or sublicensable by such sublicensee (which shall
be transferred either by assignment or by license with rights to further
sublicense). Any Sublicense Agreement shall be consistent with the terms and
conditions of this Agreement. Tracon shall (i) provide Cell-Matrix with a copy
of each Sublicense Agreement; (ii) use commercially reasonable efforts to
procure the performance by any sublicensee of the terms of each such Sublicense
Agreement, and (iii) be responsible for any breach of this Agreement that is
caused (directly or indirectly) by the performance (or failures to perform) of
its sublicensee. The grant of any such sublicense shall not relieve Tracon of
its obligations under this Agreement, except to the extent they are
satisfactorily performed by an Affiliate or sublicensee. In the event that
Tracon, after [***], then [***] shall be [***].
          3.5 USC Agreement. Tracon agrees to be bound by the terms and
conditions of the USC Agreement applicable to “SUBLICENSEES” (as defined in the
USC Agreement). If, prior the Effective Date, Cell-Matrix has not obtained
written permission from USC to grant the sublicense under the USC Patent Rights
as set forth in this Agreement, then promptly following the Effective Date
Cell-Matrix shall obtain such written consent from USC. Cell-Matrix shall timely
perform in full all obligations required to be performed by Cell-Matrix under
the USC Agreement. Cell-Matrix promptly shall provide Tracon with copies of all
notices and other deliveries received under the USC Agreement. Without the prior
express written consent of Tracon, Cell-Matrix shall not (and shall take no
action or make no omission to) modify or waive any provision of the USC
Agreement that could impair the value of the license and rights under the USC
Patent Rights that are granted to Tracon herein, or to terminate or have
terminated the USC Agreement. Within [***] following the Effective Date,
Cell-Matrix shall propose a written amendment to USC that amends the USC
Agreement such that if the USC Agreement [***], USC shall [***] and thereafter
Cell-Matrix shall use reasonable efforts to negotiate and enter into such
amendment with USC.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

-9-



--------------------------------------------------------------------------------



 



          3.6 AME Agreement. Cell-Matrix shall timely perform in full all
obligations required to be performed by Cell-Matrix under the AME Agreement.
Cell-Matrix promptly shall provide Tracon with copies of all notices and other
deliveries received under the AME Agreement. Without the prior express written
consent of Tracon, Cell-Matrix shall not (and shall take no action or make no
omission to) modify or waive any provision of the AME Agreement that could
impair the value of the license and rights under the Cell-Matrix Patent Rights
that are granted to Tracon herein, or to terminate or have terminated the AME
Agreement.
          3.7 [***] Agreement. Tracon acknowledges that as of the Effective
Date, Micromet AG’s rights under the [***] Agreement are limited to a
non-sublicensable research and evaluation license grant. Within [***] following
the Effective Date, Micromet AG shall exercise its option to obtain a commercial
license under the [***] Agreement and shall cause Cell-Matrix to use reasonable
efforts to seek and obtain from [***] a definitive license agreement (the “[***]
License Agreement”) including a commercial license grant (with the right to
grant sublicenses) under and in accordance with the [***] Agreement, and after
obtaining such license grants, the [***] Patent Rights and [***] Know-How
Rights, as applicable, shall be included within the scope of the Licensed IP
Rights. Following the execution of the [***] License Agreement, Cell-Matrix
shall timely perform in full all obligations required to be performed by
Cell-Matrix under the [***] License Agreement. Cell-Matrix promptly shall
provide Tracon with copies of all notices and other deliveries received under
the [***] License Agreement. Without the prior express written consent of
Tracon, Cell-Matrix shall not (and shall take no action or make no omission to)
modify or waive any provision of the [***] License Agreement that could impair
the value of the license and rights under the [***] Patent Rights or [***]
Know-How Rights, as applicable, that are granted to Tracon herein, or to
terminate or have terminated the [***] License Agreement.
          3.8 Transfer of Know-How and Product Materials. Promptly following the
Effective Date, Cell-Matrix shall transfer to Tracon all Licensed Know-How
Rights that exist in written or electronic form together with copies of all
data, information, reports, protocols, Registrations (including, without
limitation, [***]), and communications with Competent Authorities in each case
with respect to the D93 Product and in existence as of the Effective Date, or in
the case of the [***], on the effective date of [***]. Notwithstanding the
foregoing, Cell-Matrix shall timely file the required annual report to [***] for
the current calendar year and transfer such IND promptly after the filing of
such annual report. Cell-Matrix shall make its and its Affiliates’ employees and
consultants reasonably available to Tracon (at no cost to Tracon) for
consultation as reasonably necessary to provide an orderly transfer of the
foregoing information.
          3.9 Clinical Plan. Following the Effective Date, Tracon shall prepare
and provide to Cell-Matrix a clinical development plan that sets forth Tracon’s
intended research, development, manufacturing and clinical activities for the
purpose of obtaining marketing approval of the Products (the “Clinical Plan”).
From time to time during the term of this Agreement, as Tracon makes any
significant changes to its intended development and clinical
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

-10-



--------------------------------------------------------------------------------



 



activities, but not less than once per calendar year, Tracon shall provide to
Cell-Matrix an updated Clinical Plan.
          3.10 Joint Steering Committee. The parties shall establish a joint
steering committee with at least one (1) representative appointed by each party
to review and discuss progress of activities under the Clinical Plan (the
“JSC”). The JSC shall meet on a semi-annual basis at times and places to be
mutually agreed upon in good faith. The purpose of the JSC shall be solely to
oversee such activities, and any decisions of the JSC on matters regarding such
activities shall not be binding on the parties unless approved by all members of
the JSC. The JSC will not have any power to amend this Agreement and will have
only such powers as are specifically delegated to it under this Agreement. If,
with respect to a certain matter, there is not unanimity by all members of the
JSC, then the Chief Executive Officers of each party shall meet and attempt to
resolve the matter. If after meeting and attempting to resolve any such matter
the Chief Executive Officers of the parties are unable to resolve the matter,
then the [***] shall have the final decision making authority with respect to
such matter. The JSC shall be disbanded upon the date that is [***] from the
Effective Date. In addition, Cell-Matrix shall have the right to disband the JSC
with respect to a Product upon [***] written notice at any time after the [***]
of such Product [***].
          3.11 Technical Assistance. For a reasonable period following
completion of the transfer pursuant to Section 3.8, Cell-Matrix shall provide
such technical assistance to Tracon as Tracon reasonably requests regarding the
Licensed IP Rights, D93 Products [***], or Technology. Tracon shall pay to
Cell-Matrix its documented reasonable out-of-pocket costs in providing such
technical assistance, and reimburse Cell-Matrix for time of personnel of
Cell-Matrix or its Affiliates engaged in the performance of such technical
assistance at a reasonable cost to be agreed by the parties.
          3.12 Registrations. Tracon shall file and shall own all Registrations
for Products for use in the Field in each country in the Territory.
     4. PRODUCT SUPPLY
          4.1 Delivery. Promptly following the Effective Date, Cell-Matrix shall
sell and deliver to Tracon the following materials (collectively, the
“Materials”):
          (a) [***] of clinical trial grade materials consisting of D93;
          (b) Master cell banks for D93; and
          (c) all associated toxicology and reference material for D93 in
Cell-Matrix’s possession or control.
          4.2 Delivery; Acceptance and Rejection.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

-11-



--------------------------------------------------------------------------------



 



               4.2.1 Cell-Matrix shall transfer ownership to the Materials to
Tracon at the facility of [***] (“[***]”) and the parties shall execute such
documents as necessary with [***] to evidence such transfer of ownership, with
delivery of the Materials to be deemed made to Tracon upon such transfer.
Cell-Matrix hereby represents and warrants to Tracon that the Materials shall
conform to the applicable specifications set forth in Exhibit D (the
“Specifications”) at the time of such delivery. Tracon shall be responsible for
transferring the Materials to its Third Party storage facility and for all risk
of the loss of the Materials, storing and handling the materials in accordance
all applicable requirements to maintain the quality thereof, and all costs
associated for storage of the Materials by [***] or other Third Party, provided
that the parties shall share equally in the cost of shipping of and insurance
for the Materials from the [***] facility to such Third Party. Tracon shall
inspect the Materials upon transfer of ownership, and conduct such testing as it
deems appropriate to confirm that the Materials conform to the Specifications.
Any Materials not rejected in writing within [***] after the date of transfer
shall be deemed accepted, except to the extent of any nonconformity with the
Specifications not discoverable through reasonable testing and in existence on
the date of delivery (a “Latent Defect”). If Tracon determines that any
Materials do not conform to the Specifications, it shall promptly provide
written notice thereof to Cell-Matrix within the [***] acceptance period or
within [***] of any discovery of any Latent Defect. If Cell-Matrix does not
agree with Tracon’s determination, the Materials shall be submitted for
inspection and testing by a mutually agreed upon independent laboratory, which
shall make a final determination binding upon the parties as to whether the
Materials in question met the Specifications as of the date of delivery. The
cost of such testing shall be borne by the party against which the independent
laboratory rules in its determination.
               4.2.2 If Materials are determined to be not conforming to the
Specifications in accordance with the procedures set forth in Section 4.2.1
above, Cell-Matrix shall in its discretion replace the non-conforming Materials
or reduce the applicable payments due under Section 4.3 pro rata of the quantity
of the applicable Materials found to be not conforming. Such replacement or
reduction in payment shall be Tracon’s sole and exclusive remedy in connection
with any failure of Cell-Matrix to deliver Materials that conform to
Specifications or with regard to any warranty made pursuant to Section 4.2.1.
          4.3 Payment Schedule. Tracon shall pay to Cell-Matrix a total of [***]
($[***]) in the aggregate for the Materials identified in Section 4.1 above,
consisting of (a) [***] ($[***]) for the Materials described in Section 4.1(a),
(b) [***] ($[***]) for the Materials described in Section 4.1(b), and (c) [***]
($[***]) for the Materials described in Section 4.1(c). Tracon shall pay the
aggregate amount in accordance with the following payment schedule:
          (i) [***] ($[***]) within [***] of the Effective Date of this
Agreement;
          (ii) [***] ($[***]) within [***] following the Effective Date;
          (iii) [***] ($[***]) within [***] following the Effective Date;
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

-12-



--------------------------------------------------------------------------------



 



          (iv) [***] ($[***]) within [***] following the Effective Date;
          (v) [***] ($[***]) within [***] following the Effective Date;
          (vi) [***] ($[***]) within [***] following the Effective Date;
          (vii) [***] ($[***]) within [***] following the Effective Date; and
          (viii) [***] ($[***]) within [***] following the Effective Date.
     5. FINANCIAL CONSIDERATIONS
          5.1 License Fees. In consideration of the licenses granted hereunder,
Tracon shall make the following non-refundable, non-creditable one-time payments
to Cell-Matrix as follows:
                    (a) within [***] following the Effective Date, Tracon shall
pay to Cell-Matrix [***] ($[***]), [***] ($[***]) of which is to be paid by
Cell-Matrix to AME pursuant to Section 4.1.5(d) of the AME Agreement;
                    (b) on the [***] anniversary of the Effective Date, Tracon
shall pay to Cell-Matrix [***] ($[***]); and
                    (c) within [***] following the delivery of the [***]
pursuant to Section 3.2, Tracon shall pay to Cell-Matrix [***] ($[***]) which is
to be paid by Cell-Matrix to AME pursuant to [***] the AME Agreement.
          5.2 Royalties. During the applicable Royalty Term for a Product,
subject to the terms and conditions of this Agreement, Tracon shall pay to
Cell-Matrix royalties, with respect to each Product, equal to [***] percent
([***]%) of Net Sales of such Product by Tracon, its Affiliates, or its
sublicensees. Only one royalty shall be owing for a Product regardless of how
many Valid Claims cover such Product. Tracon will be solely responsible for any
royalties or other payments due to any Third Party in order to exercise rights
hereunder to make, have made, use, sell, offer for sale or import any Product
(excluding any payments that may be due under the Cell-Matrix In-Licenses, which
are addressed in Section 5.6 below).
          5.3 Combination Products. If a Combination Product (as defined below)
is sold, then for the purpose of calculating royalties owed under this Agreement
on sales of the Combination Product, Net Sales shall be calculated as follows:
first, Tracon shall determine the actual Net Sales of such Combination Product
(calculated using the above described deductions) and then such amount shall be
multiplied by the fraction A/(A+B), where A is the weighted (by sales volume)
average invoice price of the actual Product component of such Combination
Product, and B is the weighted (by sales volume) average invoice price of the
other active ingredient(s) of such Combination Product or proprietary delivery
device. If the invoice price of either the applicable Product, the other active
ingredient(s) of such Combination Product or the
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

-13-



--------------------------------------------------------------------------------



 



or proprietary delivery device cannot be determined, Net Sales of such
Combination Product shall be (i) equitably determined by the parties, and
(ii) if no agreement can be reached, submitted to binding arbitration by a
single arbitrator under the AAA arbitration rules for Commercial Disputes.
“Combination Product” means [***] a product consisting of a Product and one or
more other active ingredients[***].
          5.4 Sublicensing Revenues. During the applicable Royalty Term for a
Product, subject to the terms and conditions of this Agreement, Tracon shall pay
to Cell-Matrix a share of Sublicensing Revenues as follows:
                    (a) With respect to each agreement entered into by Tracon,
its Affiliate or sublicensee prior to [***] for a particular Product, Tracon
shall pay to Cell-Matrix [***] percent ([***]%) of the applicable Sublicensing
Revenues received by Tracon or any of its Affiliates as a result of such
agreement;
                    (b) With respect to each agreement (other than those
described in clause (a) above) entered into by Tracon, its Affiliate or
sublicensee prior to [***] for a particular Product, Tracon shall pay to
Cell-Matrix [***] percent ([***]%) of the applicable Sublicensing Revenues
received by Tracon or any of its Affiliates as a result of such agreement;
                    (c) With respect to each agreement (other than those
described in clauses (a) or (b) above) that Tracon, its Affiliate or sublicensee
enters into prior to [***] for a particular Product, Tracon shall pay to
Cell-Matrix [***] percent ([***]%) of the applicable Sublicensing Revenues
received by Tracon or any of its Affiliates as a result of such agreement; and
                    (d) With respect to each agreement that Tracon enters into
after [***] for a particular Product, Tracon shall pay to Cell-Matrix [***]
percent ([***]%) of the applicable Sublicensing Revenues received by Tracon or
any of its Affiliates as a result of such agreement.
          5.5 Milestones.
               5.5.1 Milestones due for any Product. Tracon shall pay to
Cell-Matrix the following non-refundable, non-creditable one-time milestone
payments within [***] following the first achievement of the applicable
milestone event:

  $[***]    Successful Completion of the first Phase I Clinical Trial for a
Product conducted by or for Tracon, its Affiliate or sublicensee;     $[***]   
Onset of the first Phase IIa Clinical Trial for a Product conducted by or for
Tracon, its Affiliate or sublicensee;     $[***]    Onset of the first Pivotal
Trial for a Product conducted by or for Tracon, its Affiliate or sublicensee;

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

-14-



--------------------------------------------------------------------------------



 



For the avoidance of doubt, each milestone shall be paid once irrespective of
the number of times such milestone is achieved by one or more Products and the
total aggregate milestones payable under Section 5.5.1 in the aggregate for all
Products shall not exceed $[***].
If a milestone event described in Section 5.5.1 is achieved that is subsequent
to a preceding milestone event with respect to which Tracon has not yet made the
corresponding milestone payment, the preceding milestone event is deemed
achieved, and the corresponding milestone payment is due and payable together
with the payment of the milestone payment for the subsequent milestone event.
               5.5.2 BLA Acceptance and Approval Milestones due for D93 [***].
Tracon shall pay to Cell-Matrix the following non-refundable, non-creditable
one-time milestone payments within [***] following [***] the first achievement
of the applicable milestone event with a D93 Product, [***]:

  $[***]    upon acceptance for review by the FDA of the first BLA submitted by
Tracon, its Affiliate or sublicensee for the first Indication for [***] the D93
Product [***];     $[***]    upon acceptance for review by the EMEA of the first
BLA submitted by Tracon, its Affiliate or sublicensee for the first Indication
for [***] the D93 Product [***];     $[***]    upon acceptance for review by the
MHLW of the first BLA submitted by Tracon, its Affiliate or sublicensee for the
first Indication for [***] the D93 Product [***];     $[***]    upon acceptance
for review by the FDA of the first BLA submitted by Tracon, its Affiliate or
sublicensee for the second Indication for [***] the D93 Product [***];    
$[***]    upon acceptance for review by the EMEA of the first BLA submitted by
Tracon, its Affiliate or sublicensee for the second Indication for [***] the D93
Product [***];     $[***]    upon acceptance for review by the MHLW of the first
BLA submitted by Tracon, its Affiliate or sublicensee for the second Indication
for [***] the D93 Product [***];     $[***]    upon acceptance for review by the
FDA of the first BLA submitted by Tracon, its Affiliate or sublicensee for the
third Indication for [***] the D93 Product [***];

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

-15-



--------------------------------------------------------------------------------



 



  $[***]    upon acceptance for review by the EMEA of the first BLA submitted by
Tracon, its Affiliate or sublicensee for the third Indication for [***] the D93
Product [***];     $[***]    upon acceptance for review by the MHLW of the first
BLA submitted by Tracon, its Affiliate or sublicensee for the third Indication
for [***] the D93 Product [***];     $[***]    upon receipt by Tracon, its
Affiliate or sublicensee of the first approval of the BLA from the FDA for the
first Indication for [***] the D93 Product [***];     $[***]    upon receipt by
Tracon, its Affiliate or sublicensee of the first approval of the BLA from the
EMEA for the first Indication for [***] the D93 Product [***];     $[***]   
upon receipt by Tracon, its Affiliate or sublicensee of the first approval of
the BLA from the MHLW for the first Indication for [***] a D93 Product [***];  
  $[***]    upon receipt by Tracon, its Affiliate or sublicensee of the first
approval of the BLA from the FDA for the second Indication for [***] a D93
Product [***];     $[***]    upon receipt by Tracon, its Affiliate or
sublicensee of the first approval of the BLA from the EMEA for the second
Indication for [***] a D93 Product [***];     $[***]    upon receipt by Tracon,
its Affiliate or sublicensee of the first approval of the BLA from the MHLW for
the second Indication for [***] a D93 Product [***];     $[***]    upon receipt
by Tracon, its Affiliate or sublicensee of the first approval of the BLA from
the FDA for the third Indication for [***] a D93 Product [***];     $[***]   
upon receipt by Tracon, its Affiliate or sublicensee of the first approval of
the BLA from the EMEA for the third Indication for [***] a D93 Product [***];  
  $[***]    upon receipt by Tracon, its Affiliate or sublicensee of the first
approval of the BLA from the MHLW for the third Indication for [***] a D93
Product [***];

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

-16-



--------------------------------------------------------------------------------



 



For the avoidance of doubt, Tracon shall not be obligated to make a milestone
payment under this Section 5.5.2 for a D93 Product [***] in excess of the three
(3) milestones described above in respect of acceptance for review of a BLA
submission with each of the FDA, the EMEA and MHLW and the three (3) milestones
described above in respect of BLA approvals by each of the FDA, the EMEA and
MHLW.
               5.5.3 Sales Milestones due for D93 [***]. Tracon shall pay to
Cell-Matrix the following non-refundable, non-creditable one-time milestone
payments within [***] following [***] the first achievement of the applicable
milestone event with a D93 Product[***]:

  $[***]    on the date that Net Sales of a D93 Product [***] by Tracon, its
Affiliates and sublicensees first equal, in the aggregate, [***] Dollars
($[***]) for such applicable Product;     $[***]    on the date that Net Sales
of a D93 Product [***] by Tracon, its Affiliates and sublicensees first equal,
in the aggregate, [***] Dollars ($[***]) for such applicable Product;    
$[***]    on the date that Net Sales of a D93 Product [***] by Tracon, its
Affiliates and sublicensees first equal, in the aggregate, [***] Dollars
($[***]) for such applicable Product;     $[***]    on the date that Net Sales
of a D93 Product [***] by Tracon, its Affiliates and sublicensees first equal,
in the aggregate, [***] Dollars ($[***]) for such applicable Product;    
$[***]    on the date that Net Sales of a D93 Product [***] by Tracon, its
Affiliates and sublicensees first equal, in the aggregate, [***] Dollars
($[***]) for such applicable Product; and     $[***]    on the date that Net
Sales of a D93 Product [***] by Tracon, its Affiliates and sublicensees first
equal, in the aggregate, [***] Dollars ($[***]) for such applicable Product.    
$[***]    on the date that Net Sales of a D93 Product [***] by Tracon, its
Affiliates and sublicensees first equal, in the aggregate, [***] Dollars
($[***]) for such applicable Product.

               5.5.4 Notice. Tracon shall notify Cell-Matrix within [***] after
the occurrence of an achievement of each milestone event giving rise to a
payment obligation under Sections 5.5.1 and 5.5.2 and within [***] of the end of
the applicable calendar quarter during which achievement of each milestone event
giving rise to a payment obligation under Section 5.5.3 occurs.
          5.6 Payments owing under the Cell-Matrix In-Licenses.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

-17-



--------------------------------------------------------------------------------



 



               5.6.1 USC Agreement. Subject to the terms and conditions of this
Agreement and the USC Agreement, Tracon shall pay to Cell-Matrix, in accordance
with the terms and conditions set forth in the USC Agreement, all royalties,
annual minimum royalties, and patent filing, prosecution and maintenance costs
that shall be owing by Cell-Matrix under the USC Agreement as a result of the
sublicense grant to Tracon under the USC Patent Rights, or the filing,
prosecution and maintenance or the development and commercialization of a
Product pursuant to this Agreement (“USC Payments”). Cell-Matrix shall timely
pay to USC in full any and all USC Payments. Any royalties payable under the USC
Agreement shall be calculated in accordance with the “NET SALES PRICE”
definition set forth on Exhibit E-1. The amount of any minimum annual royalty
paid by Tracon hereunder (as described in Section 4(b) of the USC Agreement)
shall be creditable against any pass-through royalty payments made by Tracon
pursuant to this Section 5.6.1. Tracon will make any milestone or other fixed
payments due to Cell-Matrix pursuant to this Section 5.6.1 at least [***] prior
to the date such payments are due to USC pursuant to the terms of the USC
Agreement.
               5.6.2 AME Agreement. Subject to the terms and conditions of this
Agreement and the AME Agreement, Tracon shall pay to Cell-Matrix, in accordance
with the terms and conditions set forth in the AME Agreement, all royalties,
licensing fees and milestone payments that shall be owing by Cell-Matrix under
the AME Agreement as a result of the rights granted to Tracon under the
Cell-Matrix Patent Rights or the development and commercialization of a Product
pursuant to this Agreement. Any royalties payable under the AME Agreement shall
be calculated in accordance with the “Net Sales” definition set forth on
Exhibit E-2, including the provision of Section 4.1.3 of the AME Agreement.
Tracon will make any milestone or other fixed payments due to Cell-Matrix
pursuant to this Section 5.6.2 at least [***] prior to the date such payments
are due to AME pursuant to the terms of the AME Agreement.
               5.6.3 [***] License Agreement.
                    (a) If the [***] Patent Rights and the [***] Know-How
Rights, as applicable, are included within the scope of the Licensed IP Rights
pursuant to Section 3.7, then subject to the terms and conditions of this
Agreement, Tracon shall pay to Cell-Matrix, in accordance with the terms and
conditions set forth in the [***] License Agreement, all royalties, milestone
payments and licensing fees that shall be owing by Cell-Matrix as a result of
the rights granted to Tracon under the [***] Patent Rights and [***] Know-How
Rights, as applicable or the development and commercialization of a Product
pursuant to this Agreement. Cell-Matrix shall timely pay to [***] in full any
and all such payments due under the [***] Agreement and the [***] License
Agreement. Any royalties payable under the [***] License Agreement shall be
calculated in accordance with the “Net Sales” definition set forth in said
agreement. Tracon will make any milestone or other fixed payments due to
Cell-Matrix pursuant to this Section 5.6.3 at least [***] prior to the date such
payments are due to [***] pursuant to the terms of the [***] License Agreement.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

-18-



--------------------------------------------------------------------------------



 



                    (b) Termination of License under [***] Patent and Know-How
Rights. Tracon shall notify Cell-Matrix if at any time during the term of this
Agreement it ceases to practice all of the [***] Patent Rights and [***]
Know-How Rights licensed under this Agreement. Upon receipt of such
notification, Cell-Matrix shall terminate Tracon’s rights under this Agreement
with respect to the [***] Patent Rights and [***] Know-How Rights and the
Licensed IP Rights shall exclude the [***] Patent Rights and [***] Know-How
Rights. In connection with such termination, Tracon shall comply with all
requirements imposed under the [***] Agreement or the [***] License Agreement,
as applicable, and requests of Cell-Matrix reasonably related to such
termination (including, without limitation, relating to the transfer of
intellectual property rights, materials and information), and Tracon shall agree
not to practice any of the [***] Patent Rights and [***] Know-How Rights
following such termination.
     6. ROYALTY REPORTS AND ACCOUNTING
          6.1 Royalty Reports. Within [***] after the end of each calendar
quarter during the term of this Agreement following first to occur of the First
Commercial Sale of a Product and the receipt by Tracon of Sublicensing Revenues,
Tracon shall furnish to Cell-Matrix a quarterly written report showing in
reasonably specific detail (a) the calculation of Net Sales during such calendar
quarter, including amounts payable under the Cell-Matrix In-Licenses, and any
additional information to be provided to the other party under the applicable
Cell-Matrix In-License; (b) the calculation of Sublicensing Revenues for such
quarter; (c) the calculation of the royalties, if any, that shall have accrued
based upon such Net Sales and payments based upon Sublicensing Revenues; (d) the
withholding taxes, if any, required by law to be deducted with respect to such
sales; and (e) the exchange rates, if any, used in determining the amount of
United States dollars. With respect to sales of Products invoiced in United
States dollars, the gross sales, Net Sales and royalties payable shall be
expressed in United States dollars. Each such royalty report shall include a
similar calculation for all royalties payable by Tracon to Cell-Matrix pursuant
to Section 5.6. With respect to (i) Net Sales invoiced in a currency other than
United States dollars and (ii) cash consideration paid in a currency other than
United States dollars by Tracon’s sublicensees hereunder, all such amounts shall
be expressed both in the currency in which the distribution is invoiced and in
the United States dollar equivalent. The United States dollar equivalent shall
be calculated using the average of the exchange rate (local currency per US$1)
published in The Wall Street Journal, Western Edition, under the heading
“Currency Trading” on the last business day of each month during the applicable
calendar quarter; provided, that the conversion of currency used for calculation
of royalties due pursuant to the USC Agreement shall be based on the exchange
rate published on the last business day of the applicable quarter in The Wall
Street Journal, Western Edition, under the heading “Currency Trading”.
          6.2 Audits.
               6.2.1 Upon the written request of Cell-Matrix and not more than
[***], Tracon shall permit an independent certified public accounting firm of
nationally recognized standing selected by Cell-Matrix and reasonably acceptable
to Tracon, at Cell-Matrix’s expense,
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

-19-



--------------------------------------------------------------------------------



 



to have access during normal business hours to such of the financial records of
Tracon as may be reasonably necessary to verify the accuracy of the payment
reports hereunder for the [***] immediately prior to the date of such request
(other than records for which Cell-Matrix has already conducted an audit under
this Section).
               6.2.2 If such accounting firm concludes that additional amounts
were owed during the audited period, Tracon shall pay such additional amounts
within [***] after the date Cell-Matrix delivers to Tracon such accounting
firm’s written report so concluding. The fees charged by such accounting firm
shall be paid by Cell-Matrix; provided, however, if the audit discloses that the
royalties payable by Tracon for such period are more than [***] percent ([***]%)
of the royalties actually paid for such period, then Tracon shall pay the
reasonable fees and expenses charged by such accounting firm.
               6.2.3 Cell-Matrix shall cause its accounting firm to retain all
financial information subject to review under this Section 6.2 in strict
confidence; provided, however, that Tracon shall have the right to require that
such accounting firm, prior to conducting such audit, enter into an appropriate
non-disclosure agreement with Tracon regarding such financial information. The
accounting firm shall disclose to Cell-Matrix only whether the reports are
correct or not and the amount of any discrepancy. No other information shall be
shared. Cell-Matrix shall treat all such financial information as Tracon’s
Confidential Information
     7. PAYMENTS
          7.1 Payment Terms. Royalties shown to have accrued by each royalty
report provided for under Section 6.1 above shall be due on the date such
royalty report is due. Payment of royalties in whole or in part may be made in
advance of such due date. All milestone payments and other payments specifically
set forth in this Agreement shall be in U.S. Dollars.
          7.2 Exchange Control. If at any time legal restrictions prevent the
prompt remittance of part or all royalties with respect to any country in the
Territory where the Product is sold, Tracon shall have the right, in its sole
discretion, to make such payments by depositing the amount thereof in local
currency to Cell-Matrix’s account in a bank or other depository institution in
such country. If the royalty rate specified in this Agreement should exceed the
permissible rate established in any country, the royalty rate for sales in such
country shall be adjusted to the highest legally permissible or
government-approved rate.
          7.3 Withholding Taxes. Tracon shall be entitled to deduct the amount
of any withholding taxes or value-added taxes or other similar taxes, levies or
charges, other than United States taxes, payable by Tracon, its Affiliate or
sublicensees, or any taxes required to be withheld or paid by Tracon, its
Affiliate or sublicensees, to the extent Tracon or its sublicensees pay such
taxes, charges or levies to the appropriate governmental authority on behalf of
Cell-Matrix. Tracon shall use all reasonable efforts to minimize any such taxes,
levies or charges required to be withheld or paid on behalf of Cell-Matrix.
Tracon promptly shall deliver to Cell-Matrix proof of all such taxes, levies and
other charges, together with copies of all
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

-20-



--------------------------------------------------------------------------------



 



communications from or with such appropriate governmental authority with respect
thereto. Tracon agrees to assist Cell-Matrix in claiming exemption from such
deductions or withholdings under double taxation or similar agreement or treaty
from time to time in force and in minimizing the amount required to be so
withheld or deducted, including using reasonable efforts to obtain, as
applicable, a tax exemption certificate. If, solely as a result of any change in
corporate status or location of Tracon, or permitted assignment of this
Agreement, a withholding tax or value added tax, or similar tax, levy or charge
becomes due on payments from Tracon to Cell-Matrix and Cell-Matrix is not able
to claim a credit or reimbursement for such tax, levy or charge, in whole or in
part, then Tracon shall pay [***] such amount not credited or reimbursed to
Cell-Matrix upon delivery of an invoice by Cell-Matrix.
          7.4 Late Payments. Any amount owed by Tracon to Cell-Matrix under this
Agreement that is not paid within the applicable time period set forth herein
shall accrue interest at the rate of the prime rate, federal funds (as reported
in The Wall Street Journal, Western Edition, as of the due date) plus [***]
percent ([***]%) or, if lower, the highest rate permitted under applicable law.
     8. RESEARCH AND DEVELOPMENT OBLIGATIONS
          8.1 Development Activities. Tracon shall have the responsibility for,
and shall bear all of its costs for, its research, development and preclinical
activities for the Product in the Territory (including the development of the
manufacturing process and the manufacture of clinical trial materials) and the
filing of Registrations of the Product in the Territory. Tracon shall use
commercially reasonable efforts to conduct such research, development and
preclinical activities as Tracon determines are necessary or desirable to obtain
regulatory approval to manufacture and market the Product, and Tracon shall use
commercially reasonable efforts to develop and obtain regulatory approval to
market the Product in the Territory.
          8.2 Manufacturing and Commercialization. Tracon shall have the
responsibility for, and shall bear all costs for, the manufacture of Products
and, following approval to commence marketing of a Product in a country in the
Territory, the commercialization activities for the Product in the Territory.
Tracon shall use commercially reasonable efforts to commercialize and fill
market demand for Products in each country in the Territory. To the extent
required under the USC Agreement and the requirements of the Bayh-Dole Act,
Products used or sold in the United States shall be manufactured substantially
in the United States, unless a written waiver is obtained in advance from the
relevant U.S. federal agency. Tracon shall perform, and shall ensure that its
Affiliates, sublicensees, and third party contractors perform its research,
development, preclinical, clinical, manufacturing and commercial activities
under this Agreement in compliance with applicable laws, rules, and regulations.
          8.3 Development Milestones. Without limiting the generality of
Sections 8.1 and 8.2, Tracon, its Affiliate or its sublicensee shall satisfy
each of the following development milestones (each a “Development Milestone”):
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

-21-



--------------------------------------------------------------------------------



 



                    (a) Onset of a Phase I Clinical Trial for a D93 Product by
the end of [***];
                    (b) Onset of a Phase IIa Clinical Trial for [***] a D93
Product [***] within [***] following the delivery to Tracon of the final
clinical study report for a Phase I Clinical Trial for the applicable Product;
                    (c) Onset of a Phase IIb Clinical Trial for [***] a D93
Product [***] within [***] following delivery to Tracon of the final clinical
study report for a Phase IIa Clinical Trial for the applicable Product;
                    (d) Onset of a Phase III Clinical Trial for [***] a D93
Product [***] within [***] following delivery to Tracon of the final clinical
study report for a Phase IIb Clinical Trial for the applicable Product;
                    (e) file a BLA for [***] a D93 Product [***] within [***]
following the delivery to Tracon of a final clinical study report for a Phase
III Clinical Trial for the applicable Product; and
                    (f) First Commercial Sale for [***] a D93 [***] within [***]
following receipt of approval of a BLA for the applicable Product.
     Notwithstanding anything to the contrary, in no event shall it take Tracon
more [***] following the final dosing of the final patient in each of the
foregoing clinical trials in which to effect its receipt of the associated
clinical study report.
     Without prejudice to any remedies as provided in this Agreement and
appropriate laws, in the event Tracon or its sublicensee fails to achieve a
Development Milestone, and such failure was not due to reason(s) beyond their
reasonable control, Cell-Matrix shall have the right to terminate this
Agreement. For the avoidance of doubt and without prejudice to other reasons
that may be deemed beyond the reasonable control of Tracon or its sublicensee,
should Tracon’s or its sublicensee’s failure to achieve a Development Milestone
be caused by (a) [***] that Tracon or its sublicensee [***], that Tracon or its
sublicensee [***] of any Product, that Tracon or its sublicensee [***], or that
Tracon or its sublicensee [***] of any Product; or (b) the inability of Tracon
or its sublicensee to [***] due to [***] of Tracon or its sublicensee, then such
evidence presented to Cell-Matrix by Tracon or its sublicensee shall be deemed
by Cell-Matrix to be beyond Tracon’s or its sublicensee’s reasonable control and
Cell-Matrix shall grant Tracon or its sublicensee reasonable time extensions or
milestone adjustments to the extent of any such delay (the “Excused Delay”).
     If Tracon or its sublicensee fails to achieve a Development Milestone,
taking into account any Excused Delay to which Tracon or its sublicensee may be
entitled, then Cell-Matrix shall grant to Tracon or its sublicensee additional
time in which to achieve such Development Milestone subject to the payment to
Cell-Matrix of [***] Dollars ($[***]) for each [***] extension period (each, an
“Extension Period”) that is requested by Tracon or its sublicensee. In
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

-22-



--------------------------------------------------------------------------------



 



no event shall Tracon and/or its sublicensee collectively be permitted to have
more than [***] Extension Periods during the term of this Agreement for each
Product. For clarity, nothing in this Section 8.3 or the making of such payments
by Tracon shall relieve Tracon of its obligations under this Agreement,
including its diligence obligations under this Article 8, although it shall
extend the time period during which the Development Milestones of this Section
8.3 must be completed by the term of the Extension Period.
          8.4 Recalls. Each party shall promptly notify the other party in
writing if it determines that any event, incident or circumstance has occurred
which may result in the need for a “recall” or “market withdrawal” (as such
terms are defined in 21 C.F.R. 7.3 or other similar national, state or local law
or regulation) (hereinafter referred to as a “Recall”) of a Product or any
lot(s) thereof. Tracon shall be responsible for determining whether and upon
what terms and conditions any Product shall be Recalled or otherwise withdrawn
from sale to Third Parties within any country in the Territory. Tracon shall be
responsible for discussions with Competent Authorities within the applicable
country regarding all aspects of the Recall decision and the execution thereof.
If at any time (i) any Competent Authority in the Territory issues a request,
directive or order for a Recall of a Product in the Territory or (ii) a court of
competent jurisdiction orders a Recall of any Product in the Territory, then
Tracon shall be responsible for implementing such Recall. The expenses arising
from such Recall shall be the responsibility of Tracon.
     9. CONFIDENTIALITY
          9.1 Confidential Information. During the term of this Agreement, and
for a period of [***] following the expiration or earlier termination hereof,
each party shall maintain in confidence all information of the other party that
is disclosed by the other party under this Agreement or was disclosed under the
Confidentiality Agreement, including disclosures by Cell-Matrix or its
Affiliates to Paramount under such agreement (the “Confidential Information”),
and shall not use, disclose or grant the use of the Confidential Information
except on a need-to-know basis to those directors, officers, affiliates,
employees, permitted licensees, permitted assignees and agents, consultants,
clinical investigators or contractors, to the extent such disclosure is
reasonably necessary in connection with performing its obligations or exercising
its rights under this Agreement. To the extent that disclosure is authorized by
this Agreement, prior to disclosure, each party hereto shall obtain agreement of
any such Person to hold in confidence and not make use of the Confidential
Information for any purpose other than those permitted by this Agreement. Each
party shall notify the other promptly upon discovery of any unauthorized use or
disclosure of the other party’s Confidential Information.
          9.2 Permitted Disclosures. The confidentiality obligations contained
in Section 9.1 above shall not apply to the extent that (a) any receiving party
(the “Recipient”) is required (i) to disclose information by law, regulation or
order of a governmental agency (including the SEC), a stock exchange on which a
party’s shares are traded, or a court of competent jurisdiction, or (ii) to
disclose information to any governmental agency for purposes of obtaining
approval to test or market a product, provided in either case that the Recipient
shall
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

-23-



--------------------------------------------------------------------------------



 



provide written notice thereof to the other party and sufficient opportunity to
object to any such disclosure or to request confidential treatment thereof; or
(b) the Recipient can demonstrate that (i) the disclosed information was public
knowledge at the time of such disclosure to the Recipient, or thereafter became
public knowledge, other than as a result of actions of the Recipient in
violation hereof; (ii) the disclosed information was rightfully known by the
Recipient (as shown by its written records) prior to the date of disclosure to
the Recipient by the other party hereunder; (iii) the disclosed information was
disclosed to the Recipient on an unrestricted basis from a source unrelated to
any party to this Agreement and not under a duty of confidentiality to the other
party; or (iv) the disclosed information was independently developed by the
Recipient without use of or access to the Confidential Information disclosed by
the other party. Notwithstanding any other provision of this Agreement, Tracon
may disclose Confidential Information of Cell-Matrix relating to information
developed pursuant to this Agreement to any Person with whom Tracon has, or is
proposing to enter into, a sublicense of the rights hereunder or a proposed
acquisition of Tracon, as long as such Person has entered into a confidentiality
agreement with Tracon with obligations of confidentiality and non-use that are
at least as stringent as those contained in this Agreement.
          9.3 Terms of this Agreement. Except to the extent disclosures are
permitted as provided in Section 9.2 or Section 9.4, Cell-Matrix and Tracon
shall not disclose any terms or conditions of this Agreement to any Third Party
without the prior consent of the other party.
          9.4 Press Release. On the Effective Date of this Agreement, Micromet,
Inc. and Tracon will issue a mutually agreed press release announcing the
existence of this Agreement in the form attached hereto as Exhibit F. For
subsequent press releases and other written public disclosures relating to this
Agreement or the parties’ relationship hereunder (each, a “Public Disclosure”),
each party shall use reasonable efforts to submit to the other party a draft of
such Public Disclosures for review and comment by the other party at least [***]
business days prior to the date on which such party plans to release such Public
Disclosure, and shall review and consider in good faith any comments provided in
response. If a party is unable to comply with the foregoing [***] day notice
requirement because of a legal obligation or stock exchange requirement to make
more rapid disclosure, such party shall not be in breach of this Agreement but
shall in that case provide notice as promptly as practicable under the
circumstances. A party may publicly disclose, without regard to the preceding
requirements of this Section 9.4, information that was previously disclosed in a
Public Disclosure in compliance with such requirements.
     10. PATENTS
          10.1 Patent Prosecution and Maintenance.
               10.1.1 As between the parties, Cell-Matrix shall have the right
to control, at Tracon’s cost, the preparation, filing, prosecution and
maintenance of all patents and patent applications within the Cell-Matrix Patent
Rights using counsel reasonably acceptable to Tracon. Cell-Matrix shall give
Tracon an opportunity to review and comment on the text of each patent
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

-24-



--------------------------------------------------------------------------------



 



application, office action (including restriction requirements) and substantive
correspondence with the applicable patent office subject to this Section 10.1.1
before filing and shall supply Tracon with a copy of each patent application as
filed, together with its notice of filing date and serial number. Cell-Matrix
shall consider and incorporate in good faith the requests and suggestions of
Tracon with respect to the foregoing and shall keep Tracon informed of progress
with regard to the preparation, filing, prosecution and maintenance of the
Cell-Matrix Patent Rights. Tracon shall cooperate with Cell-Matrix, execute all
lawful papers and instruments and make all rightful oaths and declarations as
may be necessary in the preparation, prosecution and maintenance of all patents
and other filings referred to in this Section 10.1.1. If Cell-Matrix, in its
sole discretion, decides to abandon the preparation, filing, prosecution or
maintenance of any patent or patent application in the Cell-Matrix Patent
Rights, then Cell-Matrix shall notify Tracon in writing thereof and following
the date of such notice (a) Tracon shall, at its option, be responsible for and
shall control, [***] the preparation, filing, prosecution and maintenance of
such patents and patent applications, and (b) if Tracon does not assume such
control, then Tracon shall thereafter have no license under this Agreement to
such patents and patent applications.
               10.1.2 As between the parties, Tracon shall have the sole right
to control, at [***] cost, the preparation, filing, prosecution and maintenance
of all patents and patent applications claiming inventions or discoveries
relating to the Products conceived or reduced to practice by or on behalf of
Tracon in the course of developing or commercializing the Products (the “Tracon
Inventions”). Tracon shall provide Cell-Matrix with annual updates regarding the
discovery, conception or reduction to practice of any Tracon Inventions. Tracon
shall give Cell-Matrix an opportunity to review and comment on the text of each
such patent application, office action (including restriction requirements) and
substantive correspondence with the applicable patent office subject to this
Section 10.1.2 before filing and shall supply Tracon with a copy of each patent
application as filed, together with its notice of filing date and serial number.
Tracon shall consider and incorporate in good faith the requests and suggestions
of Cell-Matrix with respect to the foregoing and shall keep Cell-Matrix informed
of progress with regard to the preparation, filing, prosecution and maintenance
of the such patents and patent applications.
          10.2 Notification of Infringement. Each party shall notify the other
party of any substantial infringement in the Territory known to such party of
any Cell-Matrix Patent Rights and shall provide the other party with the
available evidence, if any, of such infringement.
          10.3 Enforcement of Patent Rights. Tracon, at its sole expense, shall
have the right to determine the appropriate course of action to enforce
Cell-Matrix Patent Rights or otherwise abate the infringement thereof, to take
(or refrain from taking) appropriate action to enforce Cell-Matrix Patent
Rights, to defend any declaratory judgments seeking to invalidate or hold the
Cell-Matrix Patent Rights unenforceable, to control any litigation or other
enforcement action and to enter into, or permit, the settlement of any such
litigation, declaratory judgments or other enforcement action with respect to
Cell-Matrix Patent Rights, in each case in Tracon’s own name and, if necessary
for standing purposes, in the name of Cell-Matrix and shall consider, in good
faith, the interests of Cell-Matrix in so doing. If Tracon does not, within
[***] of receipt of notice from Cell-Matrix, abate the infringement or file suit
to enforce the Cell-Matrix Patent
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

-25-



--------------------------------------------------------------------------------



 



Rights against an infringing party in a particular country in the Territory,
Cell-Matrix shall have the right to take whatever action it deems appropriate to
enforce the Cell-Matrix Patent Rights; provided, however, that, within [***]
after receipt of notice of Cell-Matrix’s intent to file such suit, Tracon shall
have the right to jointly prosecute such suit and to fund up to [***] the costs
of such suit. Notwithstanding anything to the contrary herein, the party
controlling any action covered by this Section 10.3 shall not settle the action
or otherwise consent to an adverse judgment in such action that diminishes the
rights or interests of the non-controlling party or would impose any financial
obligation on such non-controlling party without the prior written consent of
the other party. All monies recovered upon the final judgment or settlement of
any such suit to enforce the Cell-Matrix Patent Rights shall be [***], after
reimbursement of expenses, [***].
          10.4 Cooperation. In any suit to enforce and/or defend the License
Patent Rights pursuant to this Section 10, the party not in control of such suit
shall, at the request and expense of the controlling party, cooperate in all
respects and, to the extent possible, have its employees testify when requested
and make available relevant records, papers, information, samples, specimens,
and the like.
          10.5 Consequences of Patent Challenge.
               10.5.1 Termination on Patent Challenge. Cell-Matrix shall be
permitted to terminate this Agreement by written notice effective upon receipt
if Tracon or its Affiliates directly, or indirectly through assistance granted
to a Third Party (provided that Cell-Matrix shall provide an opportunity to
Tracon to cure within [***] in the event Cell-Matrix becomes aware of such
indirect assistance and if cure is feasible), commence any interference or
opposition proceeding, challenge the validity or enforceability of, or oppose
any extension of or the grant of a supplementary protection certificate with
respect to, any patent within the Licensed Patent Rights (each such action a
“Patent Challenge”).
               10.5.2 Sublicensees. Tracon shall include provisions in all
agreements granting sublicenses of Tracon’s rights hereunder providing that if
the sublicensee or its Affiliates undertake a Patent Challenge with respect to
any patent within the Licensed Patent Rights under which the sublicensee is
sublicensed, Tracon shall be permitted to terminate such sublicense agreement
(provided that Tracon shall provide an opportunity to such sublicensee to cure
within [***] in the event Tracon becomes aware of such indirect assistance and
if cure is feasible). If a sublicensee of Tracon (or an Affiliate of such
sublicensee) undertakes a Patent Challenge of any such patent under which such
Sublicensee is sublicensed, then Tracon upon receipt of notice from Cell-Matrix
of such Patent Challenge shall terminate the applicable sublicense agreement. If
Tracon fails to so terminate such sublicense agreement within [***] of receipt
of notice, Cell-Matrix may terminate this Agreement.
          10.6 Certification Under Drug Price Competition and Patent Restoration
Act. Each party shall immediately give written notice to the other party of any
certification of which they become aware filed pursuant to 21 U.S.C.
Section 355(b)(2)(A) (or any amendment or
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

-26-



--------------------------------------------------------------------------------



 



successor statute thereto) claiming that any Cell-Matrix Patent Rights are
invalid or unenforceable, or that infringement shall not arise from the
manufacture, use or sale of a product by a Third Party.
     11. TERMINATION
          11.1 Expiration. Subject to Sections 11.2 and 11.3 below, this
Agreement shall expire on the expiration of the Royalty Term for all Products in
all countries of the Territory. Upon expiration of this Agreement Tracon shall
have a fully paid-up, non-exclusive license under the Licensed Know-How Rights
to conduct research and to develop, make, have made, use, sell, offer for sale
and import Products in the Territory for use in the Field.
          11.2 Termination by Tracon. Tracon may terminate this Agreement, in
its sole discretion, upon [***] prior written notice to Cell-Matrix; provided,
however, that Tracon shall not have the right to terminate this Agreement
pursuant to this Section 11.2 prior to the earlier to occur of (a) payment of
the last installment of the amount due for the deliveries actually made pursuant
to Section 4, or (b) delivery to Tracon of a final clinical study report for the
first Phase I Clinical Trial.
          11.3 Termination for Cause. Except as provided in Section 13,
Cell-Matrix may terminate this Agreement upon or after the material breach of
any provision of this Agreement by Tracon if Tracon has not cured such breach
within [***] after notice thereof by Cell-Matrix (or [***] in the case of any
non-payment); provided, that if the breach (other than for non-payment) is not
capable of being cured in [***], then such cure period shall be extended for up
to an additional [***] period provided that Tracon is using commercially
reasonable efforts to cure the breach and such breach is reasonably capable of
cure during such additional period.
          11.4 Effect of Expiration or Termination. Expiration or termination of
this Agreement shall not relieve the parties of any obligation accruing prior to
such expiration or termination, and the provisions of Sections 2.5, 3.3, 4.2,
5.1(a) and (b), 6.2, 7 (as to any amounts accrued but unpaid as of the effective
date of such expiration or termination), 9, 11.4, 11.5, 12 and 14 shall survive
the expiration or termination of this Agreement. If Tracon has granted a
sublicense to a Third Party under the license granted to Tracon under this
Agreement in accordance with Section 3.1, and provided that the Third Party
sublicensee is not in breach of its agreement with Tracon or the terms of this
Agreement applicable to Tracon or its sublicensees, Cell-Matrix shall grant a
direct license to any such Third Party sublicensee of Tracon hereunder having
the same scope as such sublicense and on terms and conditions no less favorable
to such sublicensee than the terms and conditions of the applicable sublicense
agreement.
          11.5 Technology Transfer Following Termination. Upon any termination
of this Agreement, all of Tracon’s rights and licenses under this Agreement
shall terminate, and upon written request of Cell-Matrix, Tracon shall
(a) transfer to Cell-Matrix all of Tracon’s and its Affiliate’s rights (and the
rights of any sublicensee subject to Sections 3.4 and 11.4), in
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

-27-



--------------------------------------------------------------------------------



 



accordance with a mutually acceptable transition schedule, (1) copies of all
data, reports and materials developed or generated by or on behalf of Tracon in
the course of performing activities under this Agreement, (2) any Registrations
and BLAs relating to the Products; (3) the manufacturing process for any Product
and any stock of Product in the possession of Tracon or Tracon’s contract
manufacturer and assign any agreement with such manufacturer to the extent
specifically related to the Product and to the extent assignable (and Tracon
shall use commercially reasonable efforts to seek and obtain such assignment; if
such agreement is not assignable, Tracon shall use commercially reasonable
efforts to provide Cell-Matrix with the benefits of such agreement by sublicense
or otherwise to the extent permissible); subject to Cell-Matrix reimbursing
Tracon for the reasonable time Tracon spends and expenses it incurs in relation
to such transfer, and (b) in the event Tracon itself manufactures the Product as
of the effective date of such termination, Tracon shall supply Product to
Cell-Matrix at [***] for a period of up to [***] until Cell-Matrix has
established its own source of supply; (c) upon the request of Cell-Matrix,
assign any contracts with any Third Parties to the extent specifically related
to the Product and to the extent assignable (and Tracon shall use commercially
reasonable efforts to seek and obtain such assignment; if such agreement is not
assignable, Tracon shall use commercially reasonable efforts to provide
Cell-Matrix with the benefits of such agreement by sublicense or otherwise to
the extent permissible); (d) grant to Cell-Matrix a worldwide, royalty free,
exclusive license (with the right to grant sublicenses through multiple tiers)
under any patents and patent applications owned by Tracon claiming inventions or
discoveries specifically relating to the Products conceived or reduced to
practice in the course of developing the Products pursuant to this Agreement, to
develop, make, have made, offer for sale, sell, import and otherwise
commercialize Products in the Territory for use in the Field; and (e) grant to
Cell-Matrix a worldwide, license (with the right to grant sublicenses through
multiple tiers) under any patents and patent applications owned by a sublicensee
or to which a sublicensee has a sublicensable right claiming inventions or
discoveries relating to the Products conceived or reduced to practice in the
course of developing the Products pursuant to the Sublicense Agreement, to
develop, make, have made, offer for sale, sell, import and otherwise
commercialize Products in the Territory for use in the Field (it being
understood that Cell-Matrix shall be responsible for assuming the royalty, if
any, imposed by such sublicensee in connection with the foregoing license).
Cell-Matrix shall reimburse Tracon’s [***] associated with performing any
technology transfer pursuant to this Section 11.5. Upon the request of
Cell-Matrix, Tracon shall provide technical assistance to Cell-Matrix as
Cell-Matrix reasonably requests regarding the foregoing technology transfer for
a reasonable period of time following such transfer. Cell-Matrix shall pay to
Tracon its documented reasonable out-of-pocket costs in providing such technical
assistance, and reimburse Tracon for time of personnel of Tracon engaged in the
performance of such services at a reasonable cost to be agreed by the parties.
     12. INDEMNIFICATION; GUARANTY
          12.1 Indemnification. Tracon shall defend, indemnify and hold
Cell-Matrix and its Affiliates, and any of their directors, officers and
employees, harmless from all losses, liabilities, damages and expenses
(including attorneys’ fees and costs) incurred as a result of any claim, demand,
action or proceeding arising out of the development, manufacture, sale or use of
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

-28-



--------------------------------------------------------------------------------



 



any Product, any breach of this Agreement by Tracon, its Affiliates and its
sublicensees, or the gross negligence or willful misconduct of Tracon in the
performance of its obligations under this Agreement, except in each case to the
extent arising from the gross negligence or willful misconduct of Cell-Matrix,
the breach of this Agreement by Cell-Matrix or the development or manufacture of
any Product by Cell-Matrix or its Affiliates prior to the date of this
Agreement.
          12.2 Procedure. Cell-Matrix promptly shall notify Tracon of any
liability or action in respect of which Cell-Matrix intends to claim such
indemnification, and Tracon shall assume the defense thereof with counsel
selected by Tracon. The indemnity in this Section 12 shall not apply to amounts
paid in settlement of any loss, claim, damage, liability or action if such
settlement is effected without the consent of Tracon, which consent shall not be
withheld unreasonably. The failure to deliver notice to Tracon within a
reasonable time after the commencement of any such action, if prejudicial to its
ability to defend such action, shall relieve Tracon of any liability to
Cell-Matrix under this Section 12 to the extent prejudiced, but the omission so
to deliver notice to Tracon shall not relieve it of any liability that it may
have to Cell-Matrix otherwise than under this Section 12. Cell-Matrix under this
Section 12, its employees and agents, shall cooperate fully with Tracon and its
legal representatives in the investigation and defense of any action, claim or
liability covered by this indemnification.
          12.3 Insurance. Tracon shall maintain product liability insurance with
respect to the research, development, manufacture and sales of Products by
Tracon in such amount as Tracon customarily maintains with respect to the
research, development, manufacture and sales of its similar products. Tracon
shall maintain a comprehensive general liability policy of insurance (including
both product liability coverage and broad form contractual liability coverage)
having at least the following coverage amounts for so long as it continues to
research, develop, manufacture or sell any Products, and thereafter for so long
as Tracon customarily maintains insurance covering the research, development,
manufacture or sale of its similar products (but in any event at [***]
thereafter): (i) upon the Effective Date, single limit coverage of not less than
$[***] per incident and $[***] annual aggregate; (ii) in any country where the
Products, or any modification thereof, are utilized in human clinical trials,
single limit coverage of not less than $[***] per incident and $[***] annual
aggregate; and (iii) in any country where the Products, or any modification
thereof, are administered to humans, manufactured or distributed for any purpose
other than human clinical trials, single limit coverage of not less than $[***]
per incident and $[***] annual aggregate.
          12.4 Guaranty. In consideration of the rights granted to Tracon under
this Agreement, Paramount irrevocably and unconditionally guarantees the full
and timely performance and payment by Tracon, and each of its successors and
assigns, of all its obligations under this Agreement, as now or hereafter
amended, restated, supplemented or otherwise modified from time to time, in
favor of Cell-Matrix and each of its successors and assigns, and hereby
undertakes that if Tracon, or its successors or assigns, shall in any respect
fail to perform and observe all of the terms, provisions, conditions and
stipulations of this Agreement (the “Obligations”), Paramount shall perform or
have performed all such Obligations as required by this Agreement without any
requirement that Cell-Matrix first proceed against Tracon or resort
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

-29-



--------------------------------------------------------------------------------



 



to any other means to collect or receive the benefit of the Obligations.
Notwithstanding anything to the contrary herein, Paramount’s obligations under
this Section 12.4 shall expire on the earlier of the following to occur: (a) the
date on which Tracon [***] of at least [***] Dollars ($[***]) as confirmed in
writing by [***]; or (b) the date upon which Tracon ceases to be an Affiliate of
Paramount.
     13. FORCE MAJEURE
     Neither party shall be held liable or responsible to the other party nor be
deemed to have defaulted under or breached this Agreement for failure or delay
in fulfilling or performing any term of this Agreement to the extent, and for so
long as, such failure or delay is caused by or results from causes beyond the
reasonable control of the affected party including but not limited to fire,
floods, embargoes, war, acts of war (whether war be declared or not), acts of
terrorism, insurrections, riots, civil commotions, strikes, lockouts or other
labor disturbances, acts of God or acts, omissions or delays in acting by any
governmental authority or the other party.
     14. MISCELLANEOUS
          14.1 Notices. Any consent, notice or report required or permitted to
be given or made under this Agreement by one of the parties hereto to the other
party shall be in writing, delivered by any lawful means to such other party at
its address indicated below, or to such other address as the addressee shall
have last furnished in writing to the addressor and (except as otherwise
provided in this Agreement) shall be effective upon receipt by the addressee.

  If to Cell-Matrix:    Cell-Matrix, Inc.
2110 Rutherford Road
Carlsbad, CA 92008
Attention: President
    With a copy to:    Micromet, Inc.
6707 Democracy Boulevard
Bethesda, MD 20817
Attention: General Counsel     If to Tracon:    Tracon Pharmaceuticals, Inc.
4510 Executive Drive, Suite 330
San Diego, CA 92121
Attention: General Counsel
    If to Paramount:    Paramount Biosciences, LLC
4365 Executive Drive, Suite 1500
San Diego, CA 92121
Attention: General Counsel

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

-30-



--------------------------------------------------------------------------------



 



          14.2 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
conflicts of law principles thereof.
          14.3 Arbitration. Any dispute, controversy or claim initiated by
either party arising out of, resulting from or relating to this Agreement, or
the performance by either party of its obligations under this Agreement (other
than (a) any dispute, controversy or claim regarding the validity,
enforceability, claim construction or infringement of any patent rights, or
defenses to any of the foregoing, or (b) any bona fide third party action or
proceeding filed or instituted in an action or proceeding by a Third Party
against a party to this Agreement), whether before or after termination of this
Agreement, shall be finally resolved by binding arbitration. Whenever a party
shall decide to institute arbitration proceedings, it shall give written notice
to that effect to the other party. Any such arbitration shall be conducted under
the Commercial Arbitration Rules of the American Arbitration Association by a
panel of three arbitrators appointed in accordance with such rules. Any such
arbitration shall be held in Washington, D.C. The arbitrators shall have the
authority to grant specific performance and to allocate between the parties the
costs of arbitration in such equitable manner as they determine. Judgment upon
the award so rendered may be entered in any court having jurisdiction or
application may be made to such court for judicial acceptance of any award and
an order of enforcement, as the case may be. In no event shall a demand for
arbitration be made after the date when institution of a legal or equitable
proceeding based upon such claim, dispute or other matter in question would be
barred by the applicable statute of limitations. Notwithstanding the foregoing,
either party shall have the right, without waiving any right or remedy available
to such party under this Agreement or otherwise, to seek and obtain from any
court of competent jurisdiction any interim or provisional relief that is
necessary or desirable to protect the rights or property of such party, pending
the selection of the arbitrators hereunder or pending the arbitrators’
determination of any dispute, controversy or claim hereunder.
          14.4 Assignment. Tracon shall not assign any of its rights or
obligations under this Agreement without the prior written consent of
Cell-Matrix; provided, however, that Tracon may, without such consent, assign
this Agreement in its entirety and all of its rights and obligations hereunder
(a) to an Affiliate or (b) in connection with the transfer or sale of all or
substantially all of its business, or in the event of its merger, consolidation,
change in control or similar transaction. Any permitted assignee shall assume
all obligations of its assignor under this Agreement. For clarity, Cell-Matrix
shall have the right to assign any of its rights and obligations under this
Agreement. Each party shall provide written notice to the other party following
any assignment of this Agreement.
          14.5 Waivers and Amendments. No change, modification, extension,
termination or waiver of this Agreement, or any of the provisions herein
contained, shall be valid unless made in writing and signed by duly authorized
representatives of the parties hereto.
          14.6 Entire Agreement. This Agreement embodies the entire agreement
between the parties and supersedes any prior representations, understandings and
agreements between the parties regarding the subject matter hereof. There are no
representations, understandings or agreements, oral or written, between the
parties regarding the subject matter

-31-



--------------------------------------------------------------------------------



 



hereof that are not fully expressed herein. The parties hereby agree and
acknowledge that the Confidentiality Agreement shall be terminated as of the
date hereof and that information disclosed thereunder is subject to the terms of
this Agreement as described in Section 9.
          14.7 Severability. Any of the provisions of this Agreement which are
determined to be invalid or unenforceable in any jurisdiction shall be
ineffective to the extent of such invalidity or unenforceability in such
jurisdiction, without rendering invalid or unenforceable the remaining
provisions hereof and without affecting the validity or enforceability of any of
the terms of this Agreement in any other jurisdiction.
          14.8 Waiver. The waiver by either party hereto of any right hereunder
or the failure to perform or of a breach by the other party shall not be deemed
a waiver of any other right hereunder or of any other breach or failure by said
other party whether of a similar nature or otherwise.
          14.9 Independent Contractors. Each party hereby acknowledges that the
parties shall be independent contractors and that the relationship between the
parties shall not constitute a partnership, joint venture or agency. Neither
party shall have the authority to make any statements, representations or
commitments of any kind, or to take any action, which shall be binding on the
other party.
          14.10 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          14.11 Construction. Except where the context otherwise requires,
wherever used, the singular will include the plural, the plural the singular,
and the use of any gender will be applicable to all genders. Unless used in
combination with the word “either,” the word “or” is used throughout this
Agreement in the inclusive sense (and/or). Unless expressly provided otherwise,
references to Sections are references to Sections of this Agreement. The
captions of this Agreement are for convenience of reference only and in no way
define, describe, extend or limit the scope or intent of this Agreement or the
intent of any provision contained in this Agreement. The term “including” as
used in this Agreement will mean including, without limiting the generality of
any description preceding such term. No rule of strict construction will be
applied against either Party. Unless expressly provided in this Agreement to the
contrary, all time limits, notice periods, deadlines or the like described in
this Agreement will be governed by the follow parameters: (i) for all time
periods that are 5 days in length or less, such periods will be deemed to be
business days, and (ii) for all time periods greater than 5 days in length will
be deemed to be calendar days.
[Signature Page Follows]

-32-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the Effective Date.

                              CELL-MATRIX, INC.       TRACON PHARMACEUTICALS,
INC.    
 
                            By:   /s/ Christian Itin       By:   /s/ Charles P.
Theuer                          
 
  Name:   Christian Itin           Name:   Charles P. Theuer, M.D., Ph.D.    
 
  Title:   President           Title:   President and Chief Executive Officer  
 
 
                            MICROMET, INC. *       PARAMOUNT BIOSCIENCES, LLC **
   
 
                            By:   /s/ Christian Itin       By:   /s/ Bertrand C.
Liang                          
 
  Name:   Christian Itin           Name:   Bertrand C. Liang, M.D., M.B.A.    
 
  Title:   President & CEO           Title:   Vice Chairman      
*solely for the purpose of Section 2.2        
**solely for the purpose of Sections 12.4, 14.1, and 14.2    

          MICROMET, AG *
      By:   /s/ Patrick Baeuerle         Name:   Patrick Baeuerle       
Title:   CSO              By:   /s/ Jens Hennecke         Name:   Jens Hennecke 
      Title:   VP, Business Development        *solely for the purpose of
Sections 2.2 and 3.7 

-33-



--------------------------------------------------------------------------------



 



EXHIBIT A
Cell-Matrix Patent Rights
[***][***]

                  Application Title   Application   Publication   Filing date  
Status
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]       [***]   [***]
[***]
  [***]       [***]   [***]
[***]
  [***]   [***]   [***]    
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]

[***]

                  [***]   [***]   [***]   [***]   [***]
[***]
  [***]       [***]   [***]
[***]
  [***]       [***]   [***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



[***]

                  Application Title   Application   Publication   Filing Date  
Status
[***]
  [***]       [***]   [***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

-35-



--------------------------------------------------------------------------------



 



EXHIBIT B
D93 Sequence
[***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
[***]
[***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Specifications
The Specifications for the following classifications of Materials shall be as
follows:
(a) Clinical Trial Grade Materials Consisting of D93
[***]
(b) Master Cell Banks
[***]
(c) Toxicology and Reference Material for D93
[***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



EXHIBIT E-1
[***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



EXHIBIT E-2
[***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



EXHIBIT F
Press Release
Contacts:
Micromet, Inc.
Company: Chris Schnittker, SVP & CFO, (760) 494-4238,
christopher.schnittker@micromet-inc.com
Investors: Susan Noonan, (212) 966-3650, susan@sanoonan.com
Media: Pat Garrison, (917) 322-2567, pgarrison@rxir.com
TRACON Pharmaceuticals, Inc.
Tara Crosson, (212) 554-4351, tcrosson@paramountbio.com
Delia Alvarez, (858) 550-0780 ext. 232, dvaldovinos@traconpharma.com
Micromet and TRACON Pharmaceuticals Sign Exclusive Worldwide License Agreement
to Develop and Commercialize D93, a Humanized Antibody for Cancer Treatment
Start of Phase 1 Clinical Trial Planned for the Second Half of This Year
San Diego, CA — March 16, 2007 — Micromet, Inc. (NASDAQ: MITI), a
biopharmaceutical company focused on the development of novel and proprietary
antibody-based products for cancer, inflammatory and autoimmune diseases, and
TRACON Pharmaceuticals, Inc., a privately held biopharmaceutical company focused
on the development of products for cancer treatment, including agents that
inhibit angiogenesis, today announced an agreement granting TRACON exclusive
worldwide rights to develop and commercialize Micromet’s D93 antibody with a
novel mode of action for the treatment of cancer. TRACON Pharmaceuticals was
founded in 2005 by Paramount BioSciences, LLC.
“TRACON’s management team, with its specific expertise in the development of
antibodies and small molecules that target angiogenesis, is an excellent partner
for the development of D93 and we are looking forward to the start of clinical
trials planned for the second half of this year,” said Christian Itin, President
and Chief Executive Officer of Micromet, Inc.
D93 is a recombinant humanized IgG1 monoclonal antibody that inhibits
angiogenesis, tumor cell growth and metastasis by targeting cleaved collagen,
which is predominantly produced in the extracellular matrix of tumors.
Preclinical studies indicate that D93 has the potential to treat different types
of cancer as a single agent and in combination with chemotherapeutics. Because
of its anti-angiogenic activity, D93 may also provide a new therapeutic approach
for other diseases involving neo-vascularization such as wet age-related macular
degeneration or proliferative diabetic retinopathy. In 2006, Micromet filed an
IND with the Food and Drug Administration for clinical testing of D93 in
patients with cancer.
“D93 is a first-in-class humanized antibody that will be developed for the
treatment of a variety

 



--------------------------------------------------------------------------------



 



of cancers to complement other currently available therapies,” said Charles P.
Theuer MD, PhD, President and CEO of TRACON Pharmaceuticals.
Under the terms of the agreement, TRACON will be responsible for all development
and commercial activities. TRACON plans to initiate a phase 1 clinical trial in
the second half of this year. Under the terms of the agreement, TRACON will pay
Micromet upfront and milestone payments of more than $100 million, if D93 is
successfully developed and commercialized. In addition, Micromet will receive
royalties on worldwide sales of D93.
About TRACON Pharmaceuticals
TRACON Pharmaceuticals (www.traconpharma.com) is a privately held
biopharmaceutical company focused on the development of products for cancer
treatment, including agents that inhibit angiogenesis TRACON addresses unmet
needs in this arena with product candidates that will complement existing
therapies. The company’s product candidates each target novel disease pathways.
TRC105 is an antibody that binds CD105 to inhibit endothelial cell proliferation
in the tumor vasculature (IND expected in mid-2007). TRC102 is a small molecule
that reverses resistance to chemotherapeutics that is being evaluated in a phase
1 trial and TRC101 is a nanoliposome embedded with ceramide used to improve the
activity and delivery of chemotherapeutics. By developing and commercializing
novel products in underserved indications, TRACON will maximize patient benefit
and enhance shareholder value.
About Paramount BioSciences
Paramount BioSciences, LLC (www.paramountbio.com) is a leading drug development
and healthcare investment firm focused on the in-licensing of novel
therapeutics, and the formation of new biotechnology companies.
About Micromet, Inc.
Micromet, Inc. (www.micromet-inc.com) is a biopharmaceutical company focusing on
the development of novel, proprietary antibody-based products for cancer,
inflammatory and autoimmune diseases. Two product candidates are currently in
clinical trials. MT103 (MEDI-538), which is the first product candidate based on
Micromet’s novel BiTE® product development platform, is being evaluated in a
phase 1 clinical trial for the treatment of patients with non-Hodgkins lymphoma.
The BiTE® product development platform is based on a unique, antibody-based
format that leverages the cytotoxic potential of T cells, the most powerful
‘killer cells’ of the human immune system. Adecatumumab (MT201), a recombinant
human monoclonal antibody which targets EpCAM expressing tumors, has completed
two phase 2a clinical trials, one in patients with breast cancer and the other
in patients with prostate cancer. In addition, a phase 1b trial evaluating the
safety and tolerability of MT201 in combination with docetaxel is currently
ongoing in patients with metastatic breast cancer. Micromet has established
collaborations with MedImmune and Merck Serono.
Forward-Looking Statements

 



--------------------------------------------------------------------------------



 



This release contains certain forward-looking statements that involve risks and
uncertainties that could cause actual results to be materially different from
historical results or from any future results expressed or implied by such
forward-looking statements. Such forward-looking statements include statements
regarding the intended utilization of product candidates, the conduct and
results of future clinical trials, plans regarding regulatory filings, future
research, discovery of new product candidates, and clinical trials, and
partnering activities. Factors that may cause actual results to differ
materially include the risk that product candidates that appeared promising in
early research and clinical trials do not demonstrate safety and/or efficacy in
larger-scale or later clinical trials, the risks associated with regulatory
processes, the risks associated with reliance on outside financing to meet
capital requirements, and the risks associated with reliance on collaborative
partners for future revenues under the terms of its existing collaboration
agreements, and for further pre-clinical and clinical studies, development and
commercialization of product candidates. You are urged to consider statements
that include the words “may,” “will,” “would,” “could,” “should,” “believes,”
“estimates,” “projects,” “potential,” “expects,” “plans,” “anticipates,”
“intends,” “continues,” “forecast,” “designed,” “goal,” or the negative of those
words or other comparable words to be uncertain and forward-looking. These
factors and others are more fully discussed in Micromet’s periodic reports and
other filings with the SEC, including the “Risk Factors” sections of such
reports.
Any forward-looking statements are made pursuant to Section 27A of the
Securities Act of 1933, as amended, and Section 21E of the Securities Exchange
Act of 1934, as amended, and, as such, speak only as of the date made. Micromet
and TRACON undertake no obligation to publicly update any forward-looking
statements, whether as a result of new information, future events or otherwise.
###

 